I am of the opinion that the case presented a question of fact for the jury. The evidence was such that the jury would have been justified in finding that the trap door, as constructed, constituted a nuisance, or at least in finding that it created an unreasonable *Page 233 
risk to which plaintiff and other patrons of the restaurant were exposed. A reasonably prudent person would hardly expect to find an open trap door inside the entrance to a lavatory in a public building. The fact that the owner of the building may have contemplated that the door to the entrance be closed before the trap door was opened does not absolve him from liability. The building was so constructed that the trap door could be opened and left open regardless of whether the door to the entrance was open or closed. Strangers on the premises would not contemplate such a condition of danger. I cannot subscribe to the doctrine expressed in the majority opinion.